 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                  No. 2: 18-cv-2594 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SHASTA, et al.,
15                       Defendants.
16

17   Introduction

18          Plaintiff is a former jail inmate, proceeding pro se. On January 9, 2019, the undersigned

19   recommended that this action be dismissed due to plaintiff’s failure to pay the required filing fee

20   or to file an in forma pauperis affidavit. On February 4, 2019, plaintiff filed an application to

21   proceed in forma pauperis. Examination of the in forma pauperis application reveals that

22   petitioner is unable to afford the costs of suit. Accordingly, the application to proceed in forma

23   pauperis is granted. See 28 U.S.C. § 1915(a). The findings and recommendations are vacated.

24          As set forth below, plaintiff is ordered to show cause why this action should not be

25   dismissed.

26   Screening Standards

27          The court is required to screen complaints brought by prisoners seeking relief against a

28   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
                                                        1
 1   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 2   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 3   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 4           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 5   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 6   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

 7   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 8   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 9   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

10   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

11   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

12   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

13   1227.

14           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

15   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

16   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

17   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

18   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

19   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

20   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific
21   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

22   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

23   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

24   In reviewing a complaint under this standard, the court must accept as true the allegations of the

25   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

26   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other
27   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

28   ////
                                                         2
 1   Plaintiff’s Complaint

 2          Named as defendants are County of Shasta, Stephanie A. Bridgett, District Attorney, and

 3   Cody Jones, Deputy District Attorney. Plaintiff alleges that defendants maliciously prosecuted

 4   plaintiff, holding him without bail in the Shasta County Jail for three years without bringing him

 5   to trial. Plaintiff seeks money damages.

 6   Discussion

 7          A malicious prosecution claim is viable under section 1983 when “the prosecution is

 8   conducted with the intent to deprive a person of equal protection of the laws or is otherwise

 9   intended to subject a person to a denial of constitutional rights.” Bretz v. Kelman, 773 F.2d 1026,

10   1031 (9th Cir. 1985) (en banc). Thus, a malicious prosecution plaintiff “must show that the

11   defendants prosecuted him with malice and without probable cause, and that they did so for the

12   purpose of denying him equal protection or another specific constitutional right.” Freeman v.

13   City of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995). A malicious prosecution claim under

14   § 1983 is based on state law elements. Usher v. City of Los Angeles, 828 F.2d 556, 562 (9th Cir.

15   1987). In order to establish a cause of action for malicious prosecution a plaintiff must plead and

16   prove that “the prior proceeding, commenced by or at the direction of the malicious prosecution

17   defendant, was (1) pursued to a legal termination favorable to the plaintiff; (2) brought without

18   probable cause; and (3) initiated with malice.” Villa v. Cole, 4 Cal. App. 4th 1327, 1335 (1992).

19          Plaintiff’s malicious prosecution claim is grounded in state law. Awabdy v. City of

20   Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (“We look to California law to determine the legal
21   effect of the state court's action because we have incorporated the relevant elements of the

22   common law tort of malicious prosecution into our analysis under § 1983.”). Under California

23   law, “[a]n individual seeking to bring a malicious prosecution claim must generally establish that

24   the prior proceedings terminated in such a manner as to indicate his innocence.” Awabdy, 368

25   F.3d at 1068. California courts have found that, “as a matter of law, [ ] the favorable termination

26   which is essential to the plaintiff in a malicious prosecution action cannot be based on the
27   dismissal of the criminal charges remaining after the defendant in a criminal proceeding has

28   entered a plea of nolo contendere to one or more of the charges in the accusatory pleading
                                                       3
 1   pursuant to a plea bargain.” Cote v. Henderson, 218 Cal. App. 3d 796, 804 (1990). In other

 2   words, “[t]he entire action must terminate in a plaintiff’s favor in order for a plaintiff to maintain

 3   a claim for malicious prosecution.” Nhia Kao Vang v. Decker, 607 F. App’x 728, 729 (9th Cir.

 4   2015) (citing Crowley v. Katleman, 8 Cal. 4th 666 (1994)).

 5            Here, public court records reflect that plaintiff pled to some of the charges and some of the

 6   charges were dismissed, apparently as part of a plea bargain:

 7                   Review of Shasta County Superior Court records indicates that the
                     cases petitioner challenges in this action have been resolved.[FN 1]
 8                   Shasta County Superior Court records indicate that on November 21,
                     2018, petitioner was sentenced in case nos. 14F6355, 15F5464 and
 9                   15F5736, and case nos. 13M4757 and 14F4854 were dismissed.
                     [FN2]
10
                     Plaintiff’s claims challenging case nos. 13M4757 and 14F4854 are
11                   moot because those cases were dismissed. Plaintiff’s claims
                     challenging case nos. 14F6355, 15F5464 and 15F5736 are also moot
12                   based on petitioner’s convictions in those cases. See United States
                     Parole Commission v. Geraghty, 445 U.S. 388, 395, 396 (1980) (a
13                   case becomes moot “when the issues presented are no longer ‘live’
                     or the parties lack a legally cognizable interest in the outcome.”); see
14                   also Yohey v. Collins, 985 F.2d 222, 228-229 (5th Cir. 1993) (claims
                     seeking federal habeas relief for pretrial issues were mooted by
15                   petitioner’s subsequent conviction). Medina v. State of California,
                     429 F.2d 1392, 1393 (9th Cir. 1970) (petition for writ of habeas
16                   corpus regarding revocation of bail was mooted by petitioner’s
                     subsequent conviction); Deere v. Superior Court, 2009 WL 23866 77
17                   (9th Cir. 2009).
18                   [FN 1: A court may take judicial notice of matters of public record.
                     Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citing
19                   Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986),
                     abrogated on other grounds by Astoria Fed. Sav. & Loan Ass'n v.
20                   Solimino, 501 U.S. 104 (1991)).]
21                   [FN 2: Petitioner filed this action on November 13, 2018.]
22   Gibbs v. Shasta County Superior Court, Case No. 2:18-cv-2963 KJN P (E.D. Cal.) (ECF No. 5 at

23   2). Shasta County court records show that on November 21, 2018, plaintiff was “sentenced on

24   plea.”1 The instant action was filed on September 21, 2018.

25            Because Shasta County court records reflect that all of the claims against plaintiff were

26   not resolved in his favor, his allegations do not support the conclusion that the “prior proceedings
27

28   1
         Shasta County court records are accessed at http://caselookup.shastacourts.com.
                                                        4
 1   terminated in such a manner as to indicate his innocence.” Nhia Kao Vang, 607 F. App’x at 729.

 2   He is therefore precluded from bringing a claim of malicious prosecution. Id. Accordingly,

 3   plaintiff is ordered to show cause why this action should not be dismissed with prejudice.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1. The January 9, 2019 findings and recommendations (ECF No. 9) are vacated;

 6             2. Plaintiff’s application to proceed in forma pauperis (ECF No. 10) is granted;

 7             3. Within thirty days from the date of this order, plaintiff shall show cause why this action

 8   should not be dismissed with prejudice.

 9   Dated: March 11, 2019

10

11

12

13

14   gibb2594.osc

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          5
